                  Case 18-12491-CSS              Doc 8      Filed 11/05/18         Page 1 of 16



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (_____)
                                                               :
                  Debtors.                                     : (Joint Administration Requested)
---------------------------------------------------------------x

             MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER
        (I) AUTHORIZING THE PAYMENT OF CERTAIN PREPETITION AND
      POSTPETITION TAXES AND FEES AND (II) GRANTING RELATED RELIEF

         Promise Healthcare Group, LLC (“Promise”) and its affiliated debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter

11 Cases”), by and through their undersigned counsel, file this motion (this “Motion”) pursuant

to sections 105, 363, 507, and 541 of title 11 of the United States Code (the “Bankruptcy

Code”) and Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), for entry of interim and final orders, substantially in the forms attached


1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.


4826-3382-4870
EAST\162240416.1
                 Case 18-12491-CSS          Doc 8       Filed 11/05/18    Page 2 of 16



hereto as Exhibit A (the “Interim Order”) and Exhibit B (the “Final Order,” and together, the

“Proposed Orders”), authorizing the payment of certain prepetition and postpetition taxes and

fees. In support of the Motion, the Debtors rely on and incorporate by reference the Declaration of

Andrew Hinkelman in Support of First Day Relief (the “First Day Declaration”), and respectfully represent

as follows:

                                 JURISDICTION AND VENUE

         1.        The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b)(2). Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final judgment or order with respect to the Motion

if it is determined that the Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution. and the Debtors consent

to the entry of a final order by the Court in connection with this matter to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution. Venue is proper before

the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND

         2.        On the date hereof (the “Petition Date”), each of the Debtors commenced a case

under chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and

managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No request for the appointment of a trustee or examiner has been made in the
4826-3382-4870


                                                    2

EAST\162240416.1
                 Case 18-12491-CSS              Doc 8        Filed 11/05/18       Page 3 of 16



Chapter 11 Cases, and no committees have been appointed or designated.

         3.        A description of the Debtors’ businesses, capital and debt structures, the reasons

for commencing the Chapter 11 Cases, the relief sought from the Court, and the facts and

circumstances supporting this Motion are set forth in the First Day Declaration filed

contemporaneously herewith.

                                         RELIEF REQUESTED

         4.        By this Motion, the Debtors request entry of the Proposed Orders (i) authorizing,

but not directing, the Debtors to remit and pay (or use tax credits to offset) Taxes and Fees (as

defined below) in the ordinary course of business, without regard to whether such obligations

accrued or arose before or after the Petition Date and (ii) granting related relief.

                                             TAXES AND FEES

         5.        The Debtors collect, withhold, and incur franchise taxes, property taxes, sales

and use taxes, trust fund taxes, , state and local income taxes, bed taxes and other taxes (each a

“Tax” and collectively, the “Taxes”) and annual report filing fees, license and regulatory fees,

and other fees (each a “Fee” and collectively, the “Fees”).2 The Debtors remit the Taxes and

Fees to various state and local governments and taxing authorities, identified in the schedule

attached hereto as Exhibit B (collectively, the “Authorities”).3 Taxes and Fees are remitted and

paid by the Debtors through checks and electronic funds transfers that are processed through

their banks and other financial institutions. The Debtors estimate that approximately $5,700,000

2
  By this motion, the Debtors do not seek the authority to collect and remit state and federal employee-related taxes
and withholdings. Such relief is instead requested pursuant to the Motion of the Debtors for Entry of Interim and
Final Orders (I) Authorizing the Debtors to (A) Pay Certain Prepetition Wages, Benefits and Other Compensation,
and (B) Continue Employee Compensation and Employee Benefits Programs, and (II) Granting Related Relief filed
contemporaneously herewith.
3
  Although Exhibit B is intended to be comprehensive, the Debtors may have inadvertently omitted Authorities
from Exhibit B. By this motion, the Debtors request relief with respect to Taxes and Fees payable to all Authorities,
regardless of whether such Authority is specifically identified on Exhibit B.
4826-3382-4870


                                                         3

EAST\162240416.1
                  Case 18-12491-CSS               Doc 8         Filed 11/05/18       Page 4 of 16



in Taxes and Fees relating to the prepetition period are due and owing to the Authorities as of

the Petition Date4. The Debtors request authority to pay up to $500,000 in Taxes and Fees on an

interim basis and $5,700,000 on a final basis.

         6.        The Debtors pay the Taxes and Fees to the Authorities on a periodic basis,

remitting them monthly, quarterly, semiannually, or annually of each year, depending on the

nature and incurrence of a particular Tax or Fee. The Debtors seek authority, pursuant to this

motion, to make such payments where: (a) Taxes and Fees accrue or are incurred postpetition;

(b) Taxes and Fees accrued or were incurred prepetition but were not paid prepetition or were

paid in an amount less than actually owed; (c) Taxes and Fees paid prepetition by the Debtors

were lost or otherwise not received in full by any of the Authorities; or (d) Taxes and Fees

incurred for prepetition periods may become due after the Petition Date.

         7.        The Taxes and Fees are summarized as follows:

                                                                                                  Approx. Amount
    Category                                       Description                                      Outst. as of
                                                                                                   Petition Date
Franchise              Taxes required to conduct business in the ordinary                                        $5,000
Taxes                  course
Certain State          Taxes related to income earned by the business                                             $1,000
and Local
Income Taxes
Bed Taxes              Taxes related to number of beds possessed by the                                    $1,500,000
                       Debtors
Property Taxes         Taxes and obligations related to real and personal                                  $4,100,000
                       property holdings.
Trust Fund             Money withheld from an employee’s wages (income                                                $0

4
 The requested relief will be without prejudice to the Debtors’ rights to contest the amount of any Taxes and Fees
on any grounds in the Debtors’ sole discretion. Nothing in this Motion shall be considered an admission by the
Debtors with respect to: (i) the Debtors’ liability to any Authority; (ii) whether any particular obligation constitutes a
Tax or Fee, or (iii) whether any liability for Taxes and Fees constitutes a prepetition or postpetition obligation of the
Debtors.
4826-3382-4870


                                                            4

EAST\162240416.1
                 Case 18-12491-CSS            Doc 8       Filed 11/05/18    Page 5 of 16



Taxes                 tax, social security, and Medicare taxes) by an employer
                      and held in trust until paid to the Treasury
Sales and use         Taxes related to the sale of goods or services                          $3,000
Taxes
Other Taxes           Taxes related to items not included in the                                $800
                      aforementioned tax categories
Regulatory Fees       Fees related to acquiring licenses, permits and inspections            $64,000
Other Fees            Fees related to items not included in the aforementioned               $10,000
                      fee categories
Annual Report         Fees related to annual reporting obligations in Arizona,               $15,000
Filing Fees           California, Delaware, Florida, Kansas, Louisiana,
                      Mississippi, Missouri, Texas and Utah
                                                                              Total        $5,700,000

A.       Franchise Taxes.

         8.        The Debtors have franchise tax obligations (the “Franchise Taxes”) they must

pay to the Taxing Authorities to remain in good standing and maintain the right to operate their

business. The Franchise Taxes are assessed and due annually, and generally become delinquent

during the following year.

         9.        With regard to 2018 Franchise Taxes, the Debtors estimate that it will owe

approximately $5,000. The Debtors request authority, but not direction, to continue to pay the

Franchise Taxes if and when they become due and payable during the pendency of the Chapter

11 Cases.

B.       Certain State and Local Income Taxes

         10.       Under certain applicable laws, state or local authorities, or both, levy taxes

based on the Debtors’ income (the “State and Local Income Taxes”). In certain states, state and

local authorities are entitled to statutory liens on the Debtors’ property located in, or subject to

tax, in the respective state if these income taxes are not paid. Moreover, in certain states, the

4826-3382-4870


                                                      5

EAST\162240416.1
                 Case 18-12491-CSS         Doc 8       Filed 11/05/18   Page 6 of 16



Debtors’ directors and officers have personal liability for failure to timely pay these taxes.

         11.       The Debtors request the authority, but not direction, to pay all prepetition and

post-petition State and Local Income Taxes in the ordinary course of business, as they become

due.

C.       Property Taxes.

         12.       State and local laws in the jurisdictions where the Debtors operate generally

grant Authorities the power to levy property taxes against the Debtors’ real and personal

property. To avoid the imposition of statutory liens on their real and personal property, the

Debtors typically pay property taxes in the ordinary course of business on an annual basis. This

includes property taxes collected from certain third parties and paid to the applicable

Authorities.

         13.       In 2018, the Debtors paid approximately $1.8 million in property taxes to the

applicable Authorities for the 2017 taxable year. The Debtors estimate that they have accrued

approximately $4,100,000 in property taxes as of the Petition Date, including $3,300,000 in

accrued property taxes for Silver Lake Medical Center which are expected to be paid out of

proceeds from the sale of that facility. The Debtors seek authority to pay prepetition amounts

outstanding on account of property taxes, and to continue to pay such taxes postpetition in the

ordinary course of business.

D.       Annual Report Filing Fees

         14.       The Debtors are required to pay an annual report filing fees in Arizona,

California, Delaware, Florida, Kansas, Louisiana, Mississippi, Missouri, Texas and Utah in

order to continue conducting their businesses pursuant to laws in each respective state. The

Debtors pay the annual report filing fees throughout each year.
4826-3382-4870


                                                   6

EAST\162240416.1
                 Case 18-12491-CSS          Doc 8       Filed 11/05/18   Page 7 of 16



         15.       In 2017, the Debtors paid approximately $28,000 in annual report filing fees to

the applicable Authorities. The Debtors estimate that they have accrued approximately $12,000

in annual report filing fees as of the Petition Date. The Debtors seek authority to pay prepetition

amounts outstanding on account of the annual report filing fees, and to continue to pay such fees

postpetition in the ordinary course of business.

E.       Bed Taxes

         16.       The Debtors are required to pay a hospital provider fee or “bed tax” in each state

that they operate. States use the funds from bed taxes to support Medicaid programs. According

to the Debtors’ books and records, the Debtors estimate that $1,500,000 or more in bed taxes are

outstanding as of the Petition Date.

F.       Regulatory Fees

         17.       The Debtors are required to pay various state and local regulatory fees in order

to operate as a healthcare company. Examples of regulatory fees paid by the Debtors include

hospital license fees, pharmacy license fees and lab license fees. In addition, the Debtors pay

state license fees, LTACH and SNF fees and other operating fees such as kitchen grease trap,

large medical waste disposal and water treatment fees. The Debtors estimate that $64,000 in

regulatory fees are outstanding as of the Petition Date.

                                        BASIS FOR RELIEF

         18.       The Debtors believe that any failure to pay the Taxes and Fees may materially

disrupt the Debtors’ business operations in several ways: (i) the Authorities may initiate audits

of the Debtors, which would unnecessarily divert the Debtors’ attention from the restructuring

process; (ii) the Authorities may attempt to suspend the Debtors’ operations, file liens, seek to

lift the automatic stay, and pursue other remedies that will harm the estates; and (iii) certain of
4826-3382-4870


                                                    7

EAST\162240416.1
                 Case 18-12491-CSS          Doc 8       Filed 11/05/18   Page 8 of 16



the Debtors’ directors and officers could be subject to claims of personal liability, which would

likely distract those key employees from their duties related to the Debtors’ restructuring.

Moreover, unpaid Taxes and Fees may result in penalties, the accrual of interest, or both.

A.       Certain of the Taxes and Fees May Be Secured or Priority Claims Entitled to
         Special Treatment Under the Bankruptcy Code.

         19.       Claims for certain of the Taxes and Fees are or may be priority claims entitled to

payment in advance of general unsecured claims. See 11 U.S.C. § 507(a)(8) (describing taxes

entitled to priority treatment). Moreover, to the extent that such amounts are entitled to priority

treatment under the Bankruptcy Code, the respective Authorities may attempt to assess interest

and penalties if such amounts are not paid. See 11 U.S.C. § 507(a)(8)(G) (granting eighth

priority status to “a penalty related to a claim of a kind specified in this paragraph and in

compensation for actual pecuniary loss”). The accrual of interest is governed by the applicable

state law judgment rate. See In re W. Texas Mktg. Corp., 54 F.3d 1194, 1203 (5th Cir. 1995)

(“Because § 726(a)(5) states that the interest should be set ‘at the legal rate,’…state law

determines the existence and amount of interest.”). Claims entitled to priority status pursuant to

section 507(a)(8) of the Bankruptcy Code must be paid in full under a confirmable plan pursuant

to section 1129(a)(9)(C) of the Bankruptcy Code. Therefore, payment of certain of the Taxes

and Fees at this time only affects the timing of the payment for the amounts at issue and will not

unduly prejudice the rights and recoveries of junior creditors.

B.       Payment of the Taxes and Fees as Provided Herein Is a Sound Exercise of the
         Debtors’ Business Judgment.

         20.       Section 363 of the Bankruptcy Code provides, in relevant part, that a debtor in

possession may enter into transactions, including the use, sale, or lease of property in the

ordinary course of business, without notice or a hearing. 11 U.S.C. § 363(c)(1). In the
4826-3382-4870


                                                    8

EAST\162240416.1
                 Case 18-12491-CSS        Doc 8       Filed 11/05/18   Page 9 of 16



alternative, “[t]he [debtor], after notice and a hearing, may use, sell, or lease, other than in the

ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1). Under section

363(b), courts require only that the debtor “show that a sound business purpose justifies such

actions.” In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999) (citations

omitted) (requiring only that the debtor “show that a sound business purpose” justifies the

proposed use of property); see also In re Phoenix Steel Corp., 82 B.R. 334, 335–36 (Bankr. D.

Del. 1987) (requiring “good business reason” for use of property under section 363(b) of the

Bankruptcy Code). Moreover, “[w]here the debtor articulates a reasonable basis for its business

decisions (as distinct from a decision made arbitrarily or capriciously), courts will generally not

entertain objections to the debtor’s conduct.” In re Johns-Manville Corp., 60 B.R. 612, 616

(Bankr. S.D.N.Y. 1986); see also In re Tower Air, Inc., 416 F.3d 229, 238 (3d Cir. 2005)

(“Overcoming the presumptions of the business judgment rule on the merits is a near-Herculean

task.”).

           21.     Furthermore, section 105(a) of the Bankruptcy Code provides that a court “may

issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of” the Bankruptcy Code, pursuant to the “doctrine of necessity.” 11 U.S.C. § 105(a). The

“doctrine of necessity” functions in a chapter 11 case as a mechanism by which the bankruptcy

court can exercise its equitable power to allow payment of critical prepetition claims not

explicitly authorized by the Bankruptcy Code and further supports the relief requested herein.

See In re CoServ, L.L.C., 273 B.R. 487, 497 (Bankr. N.D. Tex. 2002) (recognizing the “doctrine

of necessity”); see also In re Lehigh & New Eng. Ry., 657 F.2d 570, 581 (3d Cir. 1981) (holding

that a court may authorize payment of prepetition claims if such payment is essential to a

debtor’s continued operation); see also In re Just for Feet, Inc., 242 B.R. 821, 824–25 (D. Del.
4826-3382-4870


                                                  9

EAST\162240416.1
                 Case 18-12491-CSS         Doc 8    Filed 11/05/18     Page 10 of 16



1999) (holding that section 105(a) of the Bankruptcy Code “provides a statutory basis for

payment of pre-petition claims” under the doctrine of necessity); In re Columbia Gas Sys., Inc.,

171 B.R. 189, 191–92 (Bankr. D. Del. 1994) (explaining that the doctrine of necessity is the

standard in the Third Circuit for enabling a court to authorize the payment of prepetition claims

prior to confirmation of a reorganization plan); see also Czyzewski v. Jevic Holding Corp., 137

S. Ct. 973, 985 (2017) (noting that courts have routinely approved orders that allow payment of

prepetition debt, which is necessary for the debtors to reorganize and restructure their debts and

maximize the value of the bankruptcy estate).

         22.       Moreover, the doctrine of necessity is designed to foster a debtor’s

rehabilitation, which courts have recognized is “the paramount policy and goal of Chapter 11.”

In re Ionosphere Clubs, 98 B.R. 174, 176 (Bankr. S.D.N.Y. 1989); see also In re Quality

Interiors, Inc., 127 B.R. 391, 396 (Bankr. N.D. Ohio 1991) (“[P]ayment by a debtor-in-

possession of pre-petition claims outside of a confirmed plan of reorganization is generally

prohibited by the Bankruptcy Code,” but “[a] general practice has developed . . . where

bankruptcy courts permit the payment of certain pre-petition claims, pursuant to 11 U.S.C. §

105, where the debtor will be unable to reorganize without such payment.”).

         23.       The Debtors’ ability to pay the Taxes and Fees is critical to their continued and

uninterrupted operations. If certain Taxes and Fees remain unpaid, the Authorities may seek to

recover such amounts directly from the Debtors’ directors, officers, or employees, thereby

distracting these key personnel from the administration of the Debtors’ Chapter 11 Cases. See,

e.g., In re Am. Motor Club, Inc., 139 B.R. 578, 581–83 (Bankr. E.D.N.Y. 1992) (stating “[i]f the

employer fails to pay over the trust fund taxes, the IRS may collect an equivalent amount

directly from officers or employees of the employer who are responsible for collecting the tax”
4826-3382-4870


                                                   10

EAST\162240416.1
                 Case 18-12491-CSS       Doc 8    Filed 11/05/18      Page 11 of 16



and finding director personally liable for unpaid taxes) (citing United States v. Energy Res. Co.,

495 U.S. 545, 547 (1990)); Quattrone Accountants, Inc. v. I.R.S., 895 F.2d 921, 927 (3rd

Cir.1990). Any collection action on account of such claims, and any potential ensuing liability,

would distract the Debtors and their personnel to the detriment of all parties in interest. The

dedicated and active participation of the Debtors’ officers and employees is integral to the

Debtors’ continued operations and essential to the orderly administration and, ultimately, the

success of these Chapter 11 Cases.

         24.       Furthermore, the Debtors’ failure to pay the Taxes and Fees may ultimately

result in increased tax liability for the Debtors if interest and penalties accrue on the claims for

Taxes and Fees, which amounts may also be entitled to priority treatment. Such a result would

be contrary to the best interests of the Debtors’ estates and all stakeholders. As noted above,

many of the Taxes and Fees may be entitled to priority status pursuant to section 507(a)(8)(C) of

the Bankruptcy Code. As priority claims, these obligations must be paid in full before any

general unsecured obligations of the Debtors may be satisfied. To the extent that the Debtors are

not able to timely pay the prepetition Taxes and Fees, they may ultimately be required to pay

those amounts with additional interest and penalties. The Debtors’ failure to pay the prepetition

Taxes and Fees as they come due may, thus, ultimately increase the amount of priority claims

held by the Authorities against the Debtors’ estates to the detriment of the Debtors’ general

unsecured creditors. See 11 U.S.C. §§ 507(a)(8)(C) and 507(a)(8)(G). Accordingly, the court

should grant the Debtors authority to pay the prepetition Taxes and Fees as provided herein.

C.       Certain of the Taxes and Fees May Not Be Property of the Debtors’ Estates

         25.       Many of the Taxes and Fees are collected or withheld by the Debtors on behalf

of the applicable Authorities, and many may be held in trust by the Debtors. See, e.g., I.R.C. §
4826-3382-4870


                                                 11

EAST\162240416.1
                 Case 18-12491-CSS           Doc 8      Filed 11/05/18       Page 12 of 16



7501 (stating that certain Taxes and Fees are held in trust). As such, these Taxes and Fees are

not property of the Debtors’ estates under section 541 of the Bankruptcy Code. See, e.g., 11

U.S.C. § 541(d); Begier v. IRS, 496 U.S. 53, 57–60 (1990) (holding that any prepetition

payment of trust fund taxes is not an avoidable preference since funds are not the debtor’s

property); In re Calabrese, 689 F.3d 312 (3d Cir. 2012) (finding that sales tax required by state

law to be collected by sellers from their customers is a “trust fund” tax and not released by

bankruptcy discharge); DeChiaro v. N.Y. State Tax Comm’n, 760 F.2d 432, 435–36 (2d Cir.

1985) (same). To the extent these “trust fund” taxes are collected, they are not property of the

Debtors’ estates under section 541(d) of the Bankruptcy Code. See In re Am. Int’l Airways, Inc.,

70 B.R. 102, 104–05 (Bankr. E.D. Pa. 1987). Because the Debtors may not have any interest in

funds held on account of such “trust fund” taxes, the Debtors should be permitted to pay those

funds to the Authorities as they become due.5

D.       Cause Exists to Authorize the Debtors’ Financial Institutions to Honor Checks and
         Electronic Funds Transfer

         26.       The Debtors have sufficient funds to pay the amounts described in this motion in

the ordinary course of business by virtue of anticipated access to cash collateral. In addition,

under the Debtors’ cash management system, the Debtors can readily identify checks or wire

transfer requests as relating to an authorized payment in respect of the Taxes and Fees.

Accordingly, the Debtors believe there is minimal risk that checks or wire transfer requests the

Court has not authorized will be made inadvertently. Therefore, the Debtors respectfully request

that the Court authorize and direct all applicable financial institutions, when requested by the

Debtors, to receive, process, honor, and pay any and all checks or wire transfer requests in

5
  For the avoidance of doubt, the Debtors hereby request authority to pay the Taxes and Fees as provided herein
regardless of whether such Taxes and Fees constitute trust fund obligations.
4826-3382-4870


                                                      12

EAST\162240416.1
                 Case 18-12491-CSS           Doc 8      Filed 11/05/18       Page 13 of 16



respect of the relief requested in this motion.

         27.       Bankruptcy courts in this District have relied on these authorities and precedent

to authorize the payment of prepetition tax obligations. See, e.g., In re ATD Corporation, Case

No. 18-12221 (KJC) (Bankr. D. Del. Oct. 5, 2018) [D.I. 98] (authorizing the debtors to pay

certain prepetition taxes); In re Welded Construction, L.P., Case No. 18-12378 (KG) (Bankr. D.

Del. Oct. 23, 2018) [D.I. 36] (same); In re Brookstone Holdings Corp., Case No. 18-11780

(BLS) (Bankr. D. Del. Aug. 3, 2018) [D.I. 69] (same); In re One Aviation Corp., Case No. 18-

12309 (CSS) (Bankr. D. Del. Oct. 11, 2018) [D.I. 45] (same); In re Southeastern Grocers, LLC,

Case No. 18-10700 (MFW) (Bankr. D. Del. Mar. 29, 2018) [D.I. 132] (same); In re National

Stores, Inc., Case No. 18-11801 (LSS) (Bankr. D. Del. Aug. 7, 2018) [D.I. 85] (same).6

                 REQUESTED RELIEF SATISFIES BANKRUPTCY RULE 6003

         28.       Bankruptcy Rule 6003 provides that “[e]xcept to the extent that relief is

necessary to avoid immediate and irreparable harm, the court shall not, within 21 days after the

filing of the petition, grant relief regarding … a motion to use, sell, lease, or otherwise incur an

obligation regarding property of the estate, including a motion to pay all or part of a claim that

arose before the filing of the petition ….” Fed. R. Bankr. P. 6003(b).

         29.       The Debtors submit that, because the relief requested in this Motion is necessary

to avoid immediate and irreparable harm to the Debtors for the reasons set forth herein,

Bankruptcy Rule 6003 has been satisfied and the relief requested herein should be granted.




6
  The referenced orders are voluminous in nature and, therefore, are not attached to this Motion; however, in
accordance with Local Rule 7007-2, as made applicable to main cases by the Court’s General Chambers Procedures,
the Debtors’ proposed counsel has copies of each order and will make them available to the Court or to any party
that requests them. Additionally, the Orders are available on the Court’s CM/ECF PACER site at the cited docket
index numbers and on the dates specified above.
4826-3382-4870


                                                      13

EAST\162240416.1
                 Case 18-12491-CSS         Doc 8    Filed 11/05/18     Page 14 of 16



           REQUEST FOR WAIVER OF BANKRUPTCY RULES 6004(A) AND (H)

         30.       To implement the foregoing immediately, the Debtors respectfully request a

waiver of the notice requirements under Bankruptcy Rule 6004(a). Furthermore, to implement

the foregoing immediately, the Debtors seek a waiver of any stay of the effectiveness of the

order approving this Motion. Pursuant to Bankruptcy Rule 6004(h), any “order authorizing the

use, sale, or lease of property other than cash collateral is stayed until the expiration of fourteen

(14) days after entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h).

As set forth above, the immediate payment of any amounts owed to Taxing Authorities is

essential to prevent potentially irreparable damage to the Debtors’ operations, value, and ability

to reorganize. Accordingly, the Debtors submit that ample cause exists to justify a waiver of the

14-day stay imposed by Bankruptcy Rule 6004(h).

                                   RESERVATION OF RIGHTS

         31.       Nothing contained herein is intended or should be construed as an admission as

to the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any

claim, or an approval or assumption of any agreement, contract, or lease under section 365 of the

Bankruptcy Code. If this Court grants the relief requested in this Motion, any Court-authorized

payment is not an admission of the validity of any claim or a waiver of the Debtors’ or any other

party’s rights to subsequently dispute such claim. In addition, authorization to pay the claims

described in this Motion will not be deemed a direction to the Debtors to pay such claims.

                                              NOTICE

         32.       The Debtors have provided notice of the filing of the Motion to: (i) the Office of

the United States Trustee; (ii) the Debtors’ 30 largest unsecured creditors on a consolidated

basis; (iii) counsel to Wells Fargo, N.A., as administrative agent under the Debtors’ prepetition
4826-3382-4870


                                                   14

EAST\162240416.1
                 Case 18-12491-CSS       Doc 8     Filed 11/05/18     Page 15 of 16



credit facility; (iv) the Internal Revenue Service; (v) the United States Attorney for the District of

Delaware; (vi) the United States Department of Justice; (vii) the State Attorney General’s Office

in each state where the Debtors operate; (viii) the Taxing Authorities; (ix) the Debtors’

depository banks; and (x) any party that has requested notice pursuant to Bankruptcy Rule 2002

(collectively, the “Notice Parties”). As this Motion is seeking “first day” relief, notice of this

Motion and any order entered in connection with the Motion will be served on all parties

required by Local Rule 9013-1(m). Due to the urgency of the circumstances surrounding this

Motion and the nature of the relief in it, the Debtors respectfully submit that no further notice of

this Motion is required.

                           [Remainder of Page Intentionally Left Blank]




4826-3382-4870


                                                 15

EAST\162240416.1
                 Case 18-12491-CSS     Doc 8    Filed 11/05/18     Page 16 of 16



         WHEREFORE, the Debtors respectfully request entry of the Interim Order, and

pending a final hearing, the Final Order, granting the relief requested herein and such other and

further relief as the Court may deem just and proper.


Dated: November 5, 2018                     DLA PIPER LLP (US)
Wilmington, Delaware
                                            /s/ Stuart M. Brown
                                            Stuart M. Brown (#4050)
                                            Kaitlin MacKenzie Edelman (#5924)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: Stuart.Brown@dlapiper.com
                                                    Kaitlin.Edelman@dlapiper.com

                                            -and-

                                            WALLER LANSDEN DORTCH & DAVIS, LLP
                                            John Tishler (pro hac vice admission pending)
                                            Katie G. Stenberg (pro hac vice admission pending)
                                            Blake D. Roth (pro hac vice admission pending)
                                            Tyler N. Layne (pro hac vice admission pending)
                                            511 Union Street, Suite 2700
                                            Nashville, TN 37219
                                            Telephone: (615) 244-6380
                                            Facsimile: (615) 244-6804
                                            Email: John.Tishler@wallerlaw.com
                                                   Katie.Stenberg@wallerlaw.com
                                                   Blake.Roth@wallerlaw.com
                                                   Tyler.Layne@wallerlaw.com

                                            Proposed Attorneys for the Debtors and
                                            Debtors in Possession




4826-3382-4870


                                               16

EAST\162240416.1
